Title: To George Washington from William Livingston, 22 November 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 22nd November 1777

The Legislature of this State having passed a Law for impressing a thousand Blankets for the Use of the Jersey Battalions under your Command, & for authorizing Commissioners to Purchase as many others, with as many Articles of Cloathing for the said Troops as they can procure, we presume that all orders that may have been issued to military Officers to seize such Articles in this State will be countermanded.
Your Excellency may remember that I laid before you sometime since the Complaints of the People about Elizabeth Town respecting the Trade carryed on from thence to Staten Island by some of the most abandoned Banditti in the Country under pretence of being employed by our Army as Spies to procure Intelligence from the Enemy. This Evil instead of being checked has grown to so enormous a height that the Enemy as I am informed is plentifully supplied with fresh Provisions, & such a Quantity of British Manufactures brought back in Exchange as to enable the Persons concerned to set up Shops to retail them. The People are outrageous, and many of our Officers threaten to resign their Commissions—I have therefore issued Warrants for apprehending three of the Persons complained of, and if the facts are proved shall think myself obliged to leave them to the lash of the Law. I am With the greatest Respect Your Excellency’s Most Obedt & Hum. Servt

Wil: Livingston

